Citation Nr: 9916039	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound involving the left shoulder and upper arm, 
Muscle Groups I and III, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  A hearing was held before a 
hearing officer at the M&ROC in April 1997, and the hearing 
officer's decision was entered the same month.  

The appeal was docketed at the Board in 1997.    

In correspondence from the veteran, dated in December 1998, 
he asserted entitlement to service connection for post-
traumatic stress disorder.  This claim is, therefore, 
referred to the M&ROC for adjudication.


FINDINGS OF FACT

1.  The veteran sustained multiple small shell fragment 
wounds of the left shoulder and upper arm in March 1969; no 
bone, nerve, or artery involvement was reported.

2.  Current residuals of the inservice shell fragment wounds 
involving the left shoulder and upper arm, Muscle Groups I 
and III, include retained metallic fragments, loss of 
strength, limitation of motion with pain, and well-healed, 
non-tender scars.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound involving the left 
shoulder and upper arm, Muscle Groups I and III, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73 and Part 4, Diagnostic Code 
5301-5303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for residuals of a shell 
fragment wound involving the left shoulder and upper arm, 
Muscle Groups I and III, for which the M&ROC has assigned a 
30 percent rating under the provisions of Diagnostic Codes 
5301-5303 of the Rating Schedule.  Service connection also is 
in effect for residuals of a fracture of the left clavicle, 
evaluated as noncompensable, and left tardy nerve palsy, 
evaluated as 10 percent disabling.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's above-cited service-connected shell fragment wound.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.  

Pursuant to Diagnostic Code 5301, at all times within the 
duration pertinent to the appeal, a 20 percent rating is 
warranted for "moderately severe" overall disability, 
relative to the shoulder and non-dominant upper extremity, 
involving Muscle Group I; if such disability is "severe", a 
30 percent rating is warranted.  Pursuant to Diagnostic Code 
5303, a 20 percent rating is warranted for "moderately 
severe" overall disability, relative to the shoulder and 
non-dominant upper extremity, involving Muscle Group III; if 
such disability is "severe", a 30 percent rating is 
warranted.  38 C.F.R. Part 4, 4.73.   

Service medical records reflect that, in March 1969, the 
veteran sustained multiple, small shell fragment wounds 
involving his left shoulder and upper left arm. No bone, 
nerve or artery involvement was reported. The wound was 
immediately debrided, and the veteran was cleared to return 
to duty one week later.  The wound sutures were apparently 
removed in early April 1969.  Based on the foregoing, and 
apparently without benefit of pertinent VA examination, 
service connection for the wound residuals was established in 
a rating decision entered in March 1972, at which time a 
noncompensable rating was assigned in accordance with the 
provisions of Diagnostic Code 7805.

Thereafter, the veteran underwent pertinent (fee basis) 
examination by VA in July 1976.  He complained that his left 
shoulder had been "bother[some]" since the original 
inservice wound, and that he experienced pain and spasm in 
the shoulder, especially after engaging in heavy work.  On 
physical examination, motion in the left shoulder was 
"completely normal....without pain"; strength in the left 
shoulder and arm was "normal", without any nerve deficit.  
Based on the foregoing, the veteran's service-connected shell 
fragment wound injury was restated as "residuals of [shell 
fragment wound involving the] left shoulder and arm 
(minor)", in a rating decision entered in August 1976, at 
which time a 20 percent rating was awarded in accordance with 
the provisions of Diagnostic Codes 5301-5303.  Most recently, 
in consideration of the findings reported in conjunction with 
the veteran's examination by VA in July 1996 as well as his 
testimony at his above-cited April 1997 personal hearing, the 
substance of which will be addressed below, a 30 percent 
rating, with which evaluation the veteran continues to 
disagree, was awarded for the veteran's pertinent shell 
fragment wound residuals (pursuant to Diagnostic Codes 5301-
5303) in a rating decision entered in April 1997.  

In asserting entitlement to a rating in excess of 30 percent 
for residuals of a shell fragment wound involving the left 
shoulder and upper arm, Muscle Groups I and III, the veteran, 
who is right-handed, infers that his related residual 
disablement may be "severe" pursuant to the pertinent 
provision of 38 C.F.R. § 4.56.  In support of the same, he 
elaborates that strength is diminished in his left upper 
extremity which, in conjunction with increased pain that he 
experiences on repetitive use, significantly limits the use 
of his left upper extremity.  However, while the Board 
acknowledges the foregoing assertions, it is of the opinion, 
in light of the reasoning advanced hereinbelow, that the 30 
percent rating recently assigned for the veteran's pertinent 
shell fragment wound residuals is fully appropriate.  In this 
regard, the Board observes that while power involving the 
veteran's left upper extremity was shown to be diminished 
when he was neurologically evaluated by VA in August 1996, it 
was noted to be only "[s]lightly decreased" with, moreover, 
no loss of musculature (i.e., "[n]o atrophy").  The latter 
finding, indeed, is singularly representative of pertinent 
disablement, in accordance with 38 C.F.R. § 4.56(3), which is 
not even commensurate with the moderately severe (at least 
under Diagnostic Code 5303) disablement.  

Further, while the Board is aware that the "2/5" grip 
strength shown on the left in conjunction with the July 1996 
VA examination may in fact be representative of more than the 
'slight[]' loss of strength shown on the above-cited August 
1996 neurological evaluation, such consideration, consistent 
with the pertinent provision  of 38 C.F.R. § 4.56(3)(iii), 
may nevertheless not be probative of service-related 
impairment inasmuch as the same measure of grip strength 
obtained relative to the nonservice-related right.  Finally, 
the Board observes that he is free of ascertained atrophy 
involving his left shoulder girdle and that, on pertinent X-
ray examination performed in conjunction with the July 1996 
VA examination, only a "few metallic fragments" were 
detected in the left shoulder.  In contrast, 'severe' 
impairment in accordance with 38 C.F.R. § 4.56(4)(iii) 
contemplates findings including "measurable atrophy" and 
"multiple" (italics added) retained metallic fragments. The 
original injury caused no damage to adjacent bones or 
immediate nerves or arteries. (Service connection has been 
granted for left tardy nerve palsy). All residual scarring 
has been described as well-healed, non-tender, and non-
keloid.  Residual limitation of motion is not so severe as to 
warrant a higher evaluation. See 38 C.F.R. § 4.71a, Code 5201 
(1998).  

The current evaluation of 30 percent represents moderately 
severe damage to both Muscle Groups I and III, evaluated as 
severe under Code 5301. Given the nature of the inservice 
wounds and the extent of the current residual disability, it 
cannot be concluded that severe injury to either muscle group 
is demonstrated which would possibly provide a basis for yet 
a higher rating. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.73 and Part 
4, Diagnostic Code 5301-5303. The Board observes that 
38 C.F.R. § 4.55(d) provides that the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint. Unfavorable ankylosis of the shoulder of a minor 
extremity warrants a 40 percent evaluation. See 38 C.F.R. 
§ 4.71a, Code 5200 (1998).

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left shoulder and upper arm, 
including general functional loss, weakened movement and 
excess fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, while the veteran was noted 
to "grimac[e]" when exhibiting motion in his left shoulder 
on the July 1996 VA examination, there is reason to believe 
that the same was only elicited at motion extremes.  In this 
regard, the related examination report reflects that the 
veteran was able to elevate his left arm to 140 degrees and 
he elaborated at his subsequent April 1997 hearing that he 
experienced "more pain...the higher" he raised his arm.  To 
be sure, the Board would not dispute that the veteran's 
ability to function on his job as a painter, the related 
duties of which occupation presumably require extensive 
repetitive motion, is somewhat compromised by service-
connected disablement referable to his left upper extremity.  
However, while he veteran indicated at the hearing that he 
essentially had discontinued using his left upper extremity, 
the Board notes that he elsewhere indicated that he continues 
to function in his occupation as a painter.  Given the latter 
consideration, the Board is of the view that any functional 
loss or fatigability occasioned the veteran's left upper 
extremity due to service-related disability is insufficient 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45. 


ORDER

An increased rating for residuals of a shell fragment wound 
involving the left shoulder and upper arm, Muscle Groups I 
and III, is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

